Martin, P. J. (dissenting).
The agreed statement of facts recites that the member of the Retirement System was injured while in the performance of his duties and died from those injuries. The rights and obligations of the parties are governed by the provisions of section 1718 of the Greater New York Charter. There are three claimants for the pension which may be granted thereunder. The claim of Frances A. Ciarlo must be eliminated because she was not the lawful wife of the deceased member of the system. The claim of Angelina Ciarlo, the mother of the deceased member, may not be allowed as it does not appear that she is a dependent. There remains the claim of the infant, Thomas Ciarlo, the son of- the deceased member. He is the issue of the invalid union of Frances A. Ciarlo and the deceased member of the system and is illegitimate. As such he does not come within the provisions of section 1718.
In Bell v. Terry & Tench Co. (177 App. Div. 123) it is said: ‘ ‘ It is a rule of construction that, prima facie, the word 1 child ’ or ‘ children,’ when used in a statute, will or deed means legitimate child or children. * * ' * And the rule is well settled that words having precise and well-settled meaning in the jurisprudence of a country have the same sense in its statutes unless a-different meaning is plainly intended. (Perkins v. Smith, 116 N. Y. 441.) ” "
The same rule was applied in Matter of Cady (257 App. Div. 129, affd. 281 N. Y. 688).
In a few instances the State Legislature has deemed it appropriate to depart from the common-law rule that an illegitimate is nullius films, but it has not yet abolished all legal distinction between children born in and out of wedlock. The circumstances in this case invoke sympathetic consideration but we find nothing in the section of the charter involved plainly expressing an intention to enlarge the category of beneficiaries. The qualification “ dependents ” has reference to economic condition and not to legal status.
If section 1718 is intended to benefit illegitimates, the only qualification is dependency. This gives rise to further difficulties. An illegitimate to whose support a member has been contributing compulsorily as the result of a court order might well he considered dependent. The Workmen’s Compensation Law (§2, subd. 11), which confers benefits not unlike those here *599involved, limits the inclusion of an illegitimate in the term “ child ” to an “ acknowledged illegitimate child dependent upon the deceased.” It may be of interest to note that the Industrial Board has ruled that an illegitimate child born after the death of the father is not a “ child ” within the meaning of the section even though it appeared that the deceased had stated that he expected the birth of a son by the woman whom he stated to be his wife, the board ruling that the time had not yet arrived when the claimant could be regarded as dependent upon the deceased, assuming a sufficient acknowledgment (Matter of Munn v. Great Lakes Dredge & Dock Company, 33 St. Dept. 144). In McLean v. Thatcher Process Co., Inc. (214 App. Div. 842), compensation award was denied on the ground that it did not appear that the child was an acknowledged illegitimate child within the meaning of the statute. In the absence of a clear expression of legislative intention, the rule expressed in Bell v. Terry & Tench Co. (supra) must be adhered to.
The claims of all claimants must be denied. Judgment should be entered accordingly.